356 S.W.3d 263 (2011)
In the Matter of K.M. and K.B., Petitioners.
No. ED 96134.
Missouri Court of Appeals, Eastern District, Division Three.
October 25, 2011. Motion for Rehearing and/or Transfer to Supreme Court Denied December 22, 2011.
Application for Transfer Denied January 31, 2012.
Cherlyn M. Crosby, Scott C. Trout, St. Louis, MO, Leonard Komen, Clayton, MO, For Appellant.
Catherine Ward Keefe, Jayne M. Glaser, Clayton, MO, Benicia A. Baker-Livorsi, St. Charles, MO, For Respondent.
John R. Bird, Guardian Ad Litem, St. Louis, MO, For Juvenile.
Anthony E. Rothert, St. Louis, MO, Elizabeth L. Mitchell, Daniel S. Volchok, Washington, DC, Elizabeth C. Mooney, Boston, MA, Leslie Cooper, New York, NY, For Amicus Curae.
Before ROBERT G. DOWD, JR., P.J., MARY K. HOFF, J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
P.M. appeals from the circuit court's Findings of Fact, Conclusions of Law and Judgment/Order (judgment) denying her Motion to Intervene. We have reviewed the briefs of the parties and the record on appeal and conclude that the circuit court's judgment is supported by substantial evidence. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo.banc 1976). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).